Citation Nr: 1032574	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  10-03 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel   












INTRODUCTION


The appellant does not have qualifying service with the United 
States Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the appellant's claims file reveals that, 
due to a hearing request, this matter is not ready for appellate 
disposition.  In the appellant's substantive appeal (VA Form 9), 
dated in December 2009, he requested a hearing at the RO before a 
Member of the Board.  Given the foregoing, this case must be 
returned to the RO to arrange for a Travel Board hearing.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:



(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO should schedule the appellant for a 
Travel Board hearing in accordance with 
applicable procedures.  The appellant and his 
representative, if any, should be provided 
with notice as to the time and place to 
report for said hearing.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  The purpose of this remand is to ensure 
due process of law.  By this remand, the Board intimates no 
opinion, legal or factual, as to the ultimate disposition of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


